Citation Nr: 1617439	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

3.  Entitlement to service connection for stomach bleeding, to include as secondary to hepatitis C.

4.  Entitlement to service connection for fatigue, to include as secondary to hepatitis C.

5.  Entitlement to service connection for hepatic encephalopathy, to include as secondary to hepatitis C.

6.  Entitlement to service connection for esophageal varices, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976 and from July 1980 to October 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the Veteran's appeal with instruction to obtain any outstanding VA treatment records and to afford the Veteran a VA examination for his claimed conditions.  The appropriate records were obtained and a VA examination was conducted in December 2013.  The Board is therefore satisfied that the instructions in its remand of October 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hepatitis C is not related to service.

2.  Cirrhosis of the liver is not related to service or to a service-connected disability and did not manifest within one year of separation.

3.  Stomach bleeding is not related to service or to a service-connected disability.

4.  Fatigue is not related to service or to a service-connected disability.

5.  Hepatic encephalopathy is not related to service or to a service-connected disability.

6.  Esophageal varices are not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for cirrhosis of the liver, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for stomach bleeding, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for fatigue, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for hepatic encephalopathy, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection for esophageal varices, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records from the Social Security Administration and private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his claimed disabilities in December 2013.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for hepatitis C.  He further claims service connection for several other disabilities secondary to hepatitis C, specifically cirrhosis of the liver, stomach bleeding, fatigue, hepatic encephalopathy, and esophageal varices.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as cirrhosis of the liver, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms or treatment of hepatitis, liver problems, or any of the Veteran's claimed associated disabilities.  VA treatment records, private treatment records, and the Veteran's statements reflect that his liver problems were neither manifest nor diagnosed earlier than 1997.  VA and private treatment records additionally reflect extensive treatment of the Veteran's claimed disabilities, but do not address etiology of hepatitis C.

Private treatment records include an October 2000 report in which the Veteran denied illicit or intravenous drug use.  VA treatment records include March 2007 psychiatric treatment records and an April 2007 social work note in which he reported using crack cocaine for eight months in 2006, eventually being arrested for possession.  Records indicate he tested positive for opiates in January 2007.  At a July 2009 gastroenterology consultation, he denied intravenous drug use and hypothesized becoming infected in service via vaccination.  At an October 2009 VA social work consultation he reported experimenting with cocaine use in the early 1980s.  

VA treatment records further reflect that in January 2010, the Veteran underwent a psychiatric evaluation as part of the liver transplant process.  He admitted to cocaine use in 1984 or 1985, but denied use since.  When confronted with documentation that he had used cocaine as recently as 2007, using as much as $100 per episode twice a month for three day periods, he admitted to using crack cocaine.  The psychiatrist noted that the Veteran was not forthright about his history of drug use, noting different dates he had reported to various providers as to when he had most recently used drugs.

The Veteran underwent a VA examination in December 2013.  He was diagnosed with hepatitis C, cirrhosis of the liver, and esophageal varices.  The examiner further noted weakness and hepatic encephalopathy attributable to cirrhosis of the liver.  The examiner opined that hepatitis C is less likely than not caused by or the result of active service, to include via inoculation air gun.  This opinion was based on the rationale that a review of the medical literature does not support a claim that air gun immunizations have been linked with hepatitis C transmission.  Furthermore, the examiner explained that the Veteran has several recognized risk factors for hepatitis C, specifically alcohol abuse, intranasal cocaine use, and risky sexual behavior.  Alcohol abuse was evident from extensive VA treatment records for alcohol dependence, a January 2008 VA treatment record noted a history of unprotected sex, and the Veteran admitted past cocaine use at the examination, though he said he had not used the drug since the early 1980s.  The examiner explained that according to medical literature, a needlestick or sharp exposure to HCV-positive blood leads to only a 1.8 percent risk of infection.  The examiner additionally found no evidence of stomach bleeding, and opined that cirrhosis of the liver, fatigue, hepatic encephalopathy, and esophageal varices were all secondary to hepatitis C.  

The Board notes that the Veteran has submitted extensive third party material alleging a relationship between hepatitis C and the air-gun inoculation system used by the military at the time of his service.  He has also submitted copies of Board decisions awarding service connection for hepatitis C on the basis of exposure via air-gun inoculation.  This material was made available to the VA examiner, who fully explained why, in the Veteran's case, it was more likely that infection was due to the Veteran's other high risk factors.   

In multiple statements to VA, the Veteran claims that air-gun inoculation is the only way he could have become infected.  In his August 2009 notice of disagreement, he reported that he had never used drugs, stating that he lived a decent life that would in no way expose him to hepatitis since service.

The Board finds that the evidence weighs against a finding that the Veteran's hepatitis C is related to service.  The only evidence linking the disease to service is the Veteran's supposition that he was infected via air-gun inoculation on induction into service.  In support of this theory, the Veteran has provided third-party information linking such inoculation to the spread of hepatitis C.  The Board, however, finds the opinion of the VA examiner more credible.  The examiner explained how, while transmission via air-gun inoculation is biologically plausible, in the Veteran's case it is less likely than not the cause due to the presence of other risk factors, including intranasal cocaine use and unprotected sex.  See also VBA Fast Letter 211B (98-110) (November 30, 1998).  There is no medical evidence contradicting this opinion, and no medical expert has opined that the Veteran's hepatitis is more likely than not the result of his inoculation.  Furthermore, the Board notes that the Veteran's credibility is in question, as the record reflects numerous instances in which he misrepresented his history of substance abuse, including the VA examination itself where he stated he had not used drugs since the early 1980s.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hepatitis C is related to service, and service connection is therefore denied.

Likewise, the Board finds that there is no evidence linking the Veteran's other claimed disabilities to service.  His statements and medical records make clear that, to the extent they exist, these conditions are secondary to hepatitis C.  Additionally, presumptive service connection on the basis of a chronic condition is not available for cirrhosis of the liver because there is no evidence it manifested prior to 1997, far more than one year after service.  For these reasons, the Board finds no evidence relating any other claimed disability to service or a service-connected disability, and service connection is therefore denied.




[CONTINUED ON NEXT PAGE]
















ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver, to include as secondary to hepatitis C, is denied.

Service connection for stomach bleeding, to include as secondary to hepatitis C, is denied.

Service connection for fatigue, to include as secondary to hepatitis C, is denied.

Service connection for hepatic encephalopathy, to include as secondary to hepatitis C, is denied.

Service connection for esophageal varices, to include as secondary to hepatitis C, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


